Citation Nr: 0809581	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for atopic dermatitis 
(skin disorder).

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for atopic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1976, including service in Vietnam.

The veteran's claims were originally denied in a May 1994 
rating decision.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
veteran's claim for service connection for the skin disorder 
because new and material evidence had not been submitted and 
found there was new and material evidence supporting the eye 
disorder claim, but denied service connection.

The veteran testified at a hearing in December 2007 before 
the undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).

The veteran's claim of service connection for an eye 
disability was developed by the RO as a request for service 
connection for allergic conjunctivitis and cataracts.  The 
Board has reviewed the veteran's statements and finds that 
the claim is more accurately phrased as shown on the title 
sheet of this decision.  
The reopened claim for service connection for a skin disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A May 1994 rating decision which denied the veteran's 
claims of entitlement to service connection for a skin 
disorder and an eye disorder was not appealed and became 
final.

2.  Notations from VA examiners that the veteran's eye 
disorder is at least as likely as not related to herbicide 
exposure and that it is possible that the eye disorder is 
related to herbicide exposure are evidence relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for an eye disorder.

3.  A notation from a VA examiner that the veteran's skin 
disorder is related to his eye disorder, notations that the 
eye disorder is related to herbicide exposure, and lay 
statements that the veteran's eye disorder has been chronic 
and continuous since service are evidence relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for a skin disorder.

4.  The veteran was first treated for an eye disorder in 
service and has experienced eye problems chronically and 
continually since service.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for an eye disorder has 
been presented and the claim may be reopened.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for a skin disorder has 
been presented and the claim may be reopened.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. § 3.156(a) (2007).

3. An  eye disorder characterized as atopic 
keraconjunctivitis is related to service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of his claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen a claim, 
depending upon the basis of any previous denial of the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2007).  Here, the 
Board is granting the veteran's request to reopen his claims 
for service connection for an eye disorder and for a skin 
disorder.  Thus, no further discussion of the VCAA is 
required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

1.  Eye Disorder

The veteran has submitted two statements from VA examiners.  
The first, dated June 2005, stated that there is a 
possibility that the veteran's eye disorder is related to 
herbicide exposure.  The second, dated December 2007, stated 
that is at least as likely as not that the veteran's eye 
disorder is related to herbicide exposure in service.  The 
veteran also submitted several lay statements suggesting that 
his eye disorder has been chronic and continuous since 
service.  This evidence was not previously submitted, and is 
therefore "new."  As the evidence is related to the issues of 
a medical nexus and chronicity and continuity, facts not 
previously established, it is considered "material."  New and 
material evidence has therefore been submitted, and the claim 
for service connection for a mental disorder is reopened.  
Here, the Board finds that development is complete and the 
Board can therefore make a decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

2.  Skin Disorder

As discussed above, the veteran has submitted a statement 
from a VA examiner which relates the veteran's eye disorder 
to herbicide exposure in service.  He has also submitted an 
April 2007 VA medical record which states that the veteran's 
eye disorder and his skin disorder are etiologically related.  
The veteran also submitted several lay statements suggesting 
that his skin disorder has been chronic and continuous since 
service.  This evidence was not previously submitted, and is 
therefore "new."  As the evidence is related to the issues of 
a medical nexus and chronicity and continuity, facts not 
previously established, it is considered "material."  New and 
material evidence has therefore been submitted, and the claim 
for service connection for a mental disorder is reopened.

Service Connection for the Eye Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

A disability may also be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
supra, at 495-496.

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. Id.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The veteran currently has allergic conjunctivitis and 
cataracts.  Conjunctivitis and cataracts is not a qualifying 
disease under 38 C.F.R. § 3.309(e).  Accordingly, no further 
consideration is warranted on a presumptive basis, and the 
veteran's claim will now be considered on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The veteran testified at his hearing that the eye disorder 
has rendered the veteran legally blind.  He experiences pain 
and floaters in both eyes and has the constant sensation that 
there are foreign bodies in his eyes.  His eyelids are 
beginning to stick together.  He underwent a trabeculectomy 
to the left eye in 2000 and had cataract extraction for both 
eyes in 1992 and 1993.  Medical records show that the 
veteran's providers were discussing further eye grafts.

A December 2007 notation from a VA ophthalmologist states 
that there is no way to confirm or refute the role of 
herbicide exposure in the veteran's current eye disorder.  
The examiner concludes that it is at least as likely as not 
that the eye disorder is related to herbicide exposure.  A 
June 2005 notation from another ophthalmologist states that 
it is difficult to determine the relationship between 
herbicide exposure and the eye disorder, as the eye disorder 
is a rare condition.  The ophthalmologist states that there 
is a possibility that the two are related.  While the June 
2005 opinion merely states that there is a possibility, this 
is insufficient evidence on which to grant the claim.  The 
remaining medical records show treatment and current level of 
disability.  There are no competent and credible medical 
opinions which support or refute the veteran's claim.

However, there is evidence that the veteran's eye problems 
began in service and have been chronic and continuous ever 
since.  The veteran explained to a VA provider in November 
1992 that his eye problems first began in 1969, around the 
time he entered service.  The veteran's service medical 
records show that he was treated for conjunctivitis in April 
1975, when he presented to sick call with red eyes.  He was 
treated again in May 1975 with complaints of burning, 
watering, itching, and photophobia.  Although the veteran's 
eyes were found to be normal on enlistment in January 1963, 
they veteran reported eye trouble on his August 1976 
separation examination, and conjunctivitis had been diagnosed 
while the veteran was on active duty.  Thus, there was an in-
service incurrence.

The veteran has submitted lay evidence showing that the eye 
disorder was chronic and continuous following service.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes the 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

In a December 2005 statement, an acquaintance of the 
veteran's explained that he had known the veteran since 1966, 
and that the veteran did not have any eye problems prior to 
service, but problems began shortly after the veteran's 
return from Vietnam.  The eye disorder became progressively 
worse over the years.  The veteran's nephew stated in 
December 2005 that his uncle has had vision problems for as 
long as he can remember, including rubbing his eyes and using 
eye drops.  He said that his uncle experienced chronic, 
continuous, and increasingly severe pain.  The veteran's 
sister also submitted a statement in December 2005.  She said 
that he brother left for Vietnam in good health, but returned 
with extreme eye trouble, which was continuous.  Another 
statement from a relative who had known the veteran since 
1979 explained that the veteran had problems with his eyes 
ever since the relative first knew him, including swelling 
and itching.  He said the veteran used eye drops twice an 
hour and had to use them in the night as well.  Despite 
treatments, the eye problems continued to get worse.

The Board finds the service medical records and lay 
statements are credible to show that the veteran had eye 
problems in service, experienced continuous eye problems 
after service, and currently experiences the same symptoms.  
The veteran's claim of continuous symptoms is supported in 
part by the medical records, which show that he sought 
treatment for his eyes in 1992 (during which he referred to 
prolonged prior symptoms) and regularly thereafter, 
complaining each time of worsening symptoms.  There are no 
conflicting statements in the record nor is there any 
evidence suggesting the veteran did not have any eye disorder 
in service and continually following service.  The veteran's 
reports of continual post-service symptoms were further 
supported by credible lay statements by those who know him.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As "there is an approximate balance of positive and negative 
evidence regarding the merits of an issue . . . the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant."  See 38 U.S.C.A. § 5107(b).  Resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the veteran's eye disorder is related to service.

Service connection is granted for eye disorder characterized 
as atopic keraconjunctivitis.


ORDER

New and material evidence having been submitted, the claim 
for service connection for allergic conjunctivitis and 
cataracts is reopened.

New and material evidence having been submitted, the claim 
for service connection for atopic dermatitis is reopened.

The appeal for service connection for eye disorder 
characterized as atopic keraconjunctivitis is granted.


REMAND

An April 2007 VA medical record states that the veteran's eye 
disorder and his skin disorder are etiologically related.  
Credible lay evidence suggests that the veteran had chronic 
and continual problems with his skin since discharge.  
Although the available medical evidence suggests the 
veteran's skin disorder is etiologically related to his eye 
disorder, a VA examination is still needed to determine 
whether the eye disability at least as likely as not caused 
or contributed to the skin disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).
 
The veteran receives Social Security Administration (SSA) 
disability benefits.  Those records should be associated with 
the claims file, as they may contain evidence pertinent to 
the claim of service connection for a skin disorder.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran's SSA disability 
benefits records should be obtained.  
If these records cannot be obtained, 
then evidence of attempts to obtain 
them should be associated with the 
claims file.

3.  When the above is completed and any 
available evidence identified by the 
veteran is obtained, the entire claims 
file must be made available to a VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.

The examiner should state whether any 
skin disorders the veteran currently 
has are at least as likely as not 
related to service or to the veteran's 
current eye disability.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


